Citation Nr: 0114064	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-17 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for emphysema.

5.  Entitlement to a permanent and total disability rating 
for non-service-connected pension purposes.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran served on active duty from June 1967 to May 1969.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2000 RO decision that denied service connection 
for PTSD, hearing loss, tinnitus, and emphysema and denied a 
non-service-connected pension.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim and redefines the obligations of the VA with 
respect to notice to a claimant and the duty to assist.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the law, or filed before the date of 
enactment and not yet final as of that date.  Id.  Because of 
the change in the law, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The March 2000 VA PTSD examination noted the veteran was 
apparently admitted to the VA Medical Center (MC) in 
Shreveport, Louisiana, in 1995 for chemical dependence, and 
received medical, psychiatric and alcohol and drug dependence 
treatment at the Alexandria, Louisiana VAMC from February 
1995 to March 2000.  As VA records are considered to be 
constructively included within the record, and must be 
acquired if material to an issue on appeal, it is necessary 
to obtain the aforementioned medical records prior to a final 
decision in this case.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

The VA examination suggested increased cognitive and 
neuropsychiatric impairment and recommended a neurological 
evaluation to assess a possible cognitive disorder or central 
nervous system dysfunction.  Such recommended evaluation 
should be performed.  See Magana v. Brown, 7 Vet. App. 224, 
228 (1994) (Board decision premature where there is a clear 
need to conduct further medical testing recommended by a 
physician).

The Board also notes that a March 2000 VA ear disease 
examination diagnosed intermittent tinnitus.  Based this 
report and on the veteran's report that his tinnitus is due 
to acoustic trauma while in combat in Vietnam, the Board 
finds that the RO should ascertain whether the veteran was 
engaged in combat with the enemy during his tour of duty in 
Vietnam.  In addition, the RO should request a medical 
opinion in order to ascertain whether his tinnitus was 
incurred in service.

The March 2000 VA ear disease examination noted 
"[p]reservice hearing loss, probably exacerbation by noise 
exposure during the service."  The March 2000 audio 
examination, on the other hand, noted, "[a]fter reviewing 
the patient's medical records, it is apparent that the 
hearing loss that he has at this present time is not service-
connected."  No further explanation for this conclusion was 
provided.  As a result of these medical statements, the Board 
finds that a VA medical opinion is required in order to 
clarify whether the veteran's present hearing loss was 
incurred in or aggravated by service.

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence pertinent to his claims, 
including evidence of current or past 
treatment for PTSD, bilateral hearing 
loss, tinnitus, emphysema or other 
nonservice-connected disabilities that 
has not already been made part of the 
record, VA and non-VA, and should assist 
him in obtaining such evidence.  The 
appellant must adequately identify the 
records and provide any necessary 
authorization. 

2.  The RO should make efforts to obtain 
pertinent federal records until the 
records are obtained, unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  In 
particular, the RO should make efforts to 
obtain records of inpatient treatment at 
the Shreveport VAMC in 1995 and records 
of treatment at the Alexandria VAMC from 
February 1995 to the present.  If the RO, 
after making reasonable efforts, is 
unable to obtain any records sought, the 
RO shall notify the veteran that it is 
unable to obtain those records by 
identifying the records it is unable to 
obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

3.  The RO is requested to make a 
determination as to whether the veteran 
was in combat.  If necessary, the RO 
should contact the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR) for assistance.  Any 
information obtained should be associated 
with the claims folder. 

4.  The RO should request a medical 
opinion from a VA physician which 
addresses the relationship, if any, 
between the currently diagnosed tinnitus 
and service.  The examiner should be 
requested to express an opinion, insofar 
as is medically possible, as to whether 
it is at least as likely as not that 
tinnitus was incurred in or aggravated by 
service.  The veteran should be afforded 
a VA examination if one is deemed 
necessary in order to provide the 
requested opinion.  The claims folder 
should be made available to the physician 
for review.  The physician should provide 
complete rationales for all conclusions 
reached.

5. The RO should request a medical 
opinion from a VA physician which 
addresses the relationship, if any, 
between the currently diagnosed hearing 
loss and service.  The examiner should be 
requested to express an opinion, insofar 
as is medically possible, as to whether 
it is at least as likely as not that 
hearing loss was incurred in or 
aggravated by service.  The opinion 
should address the following questions:

(a) What is the approximate date of 
onset of the hearing loss in each 
ear;

(b) Is it least as likely as not 
that hearing loss in either ear is 
causally related to the veteran's 
period of active service? or, 
alternatively; 

(c) If hearing loss in either ear 
pre-existed a period of active 
service, did such disability undergo 
a permanent worsening beyond the 
natural progression of such 
disability during the period of 
active service?

The veteran should be afforded a VA 
examination if one is deemed necessary in 
order to provide the requested opinion.  
The claims folder should be made 
available to the physician for review.  
The physician should provide complete 
rationales for all conclusions reached.

6.  The veteran should be afforded a VA 
neurological evaluation to assess a 
possible cognitive disorder or central 
nervous system dysfunction.  The claims 
folder should be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
report in detail all findings for rating 
the disability under the applicable rating 
criteria.

7.  The RO should review the record and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
regard to the veteran's claim.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

8.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the issues in 
appellate status.  If any issue remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2000).

